            Case 1:19-cv-09439-PKC Document 230 Filed 03/30/20 Page 1 of 3


Y
                                       UNITED STATES
                           SECURITIES AND EXCHANGE COMMISSION
                                 NEW YORK REGIONAL OFFICE                                   Jorge G. Tenreiro
                                                BROOKFIELD PLACE                            TELEPHONE: (212) 336-9145
                                           200 VESEY STREET, ROOM 400                       TenreiroJ@sec.gov
                                             NEW YORK, NY 10281-1022




                                                                      March 30, 2020

    Via ECF and Facsimile
    Hon. P. Kevin Castel
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

          Re:    SEC v. Telegram Group Inc. & TON Issuer Inc., No. 19 Civ. 9439 (PKC)

Dear Judge Castel:

        Plaintiff Securities and Exchange Commission (the “SEC”) respectfully opposes
Telegram’s request for “clarity” (Dkt. 229) (“Letter”) regarding the scope of the preliminary
injunction entered by the Court (Dkt. 227) (“Order”). The injunction the SEC requested (Dkt. 3)
(“App.”) and that the Court granted, unambiguously, and properly, applies to Telegram’s delivery
of Grams to “any person or entity,” App. at 1, and requires no clarification. Telegram’s ex post
request to improperly narrow its scope is procedurally barred and legally meritless.

         In its Application, the SEC sought to “[p]reliminarily enjoin[]” Telegram from “delivering
Grams to any person or entity or taking any other steps to effect any unregistered offer or sale of
Grams.” Id. (emphasis added). The parties thus specifically briefed whether Telegram’s offers,
sales, and delivery of Grams to non-U.S. based purchasers were exempt under the Securities Act of
1933, including under Regulation S (“Reg. S”) thereunder. 1 The Court held that “no exemption”
applies to “Telegram’s present plan to distribute Grams,” Order at 3, noting that “the sale of 2.9
billion Grams to 175 purchasers,” id. at 2 (i.e., all of the purchasers), “are part of a larger scheme
to distribute those Grams into a secondary public market.” Id.

         Despite the unambiguous language of the Application and the Order, Telegram contends
for the first time in this litigation that the injunction should not apply to Grams delivery to non-
U.S. underwriters under Morrison v. Nat’l Australia Bank Ltd., 561 U.S. 247, 267-68 (2010).
Letter at 1. Alternatively, conceding the correctness of the Order’s conclusions, and that Telegram
has not taken steps to stop Grams from flowing back into the United States, Telegram offers for
the first time to impose “express contractual prohibitions as a precondition to non-U.S. Private
Placement purchasers receiving Grams . . . and configuring the TON digital wallet to preclude
U.S.-based addresses.” Id. at 2-3.


1
        E.g., SEC’s Reply Br. (Dkt. 98) at 32 (citing 17 C.F.R. § 903(a); SEC Rel. No. 6863, Offshore Offers and
Sales (Apr. 24, 1990)); Def. Opp. Br. (Dkt. 71) at 47, n.27.
         Case 1:19-cv-09439-PKC Document 230 Filed 03/30/20 Page 2 of 3
Hon. P. Kevin Castel                                                         March 30, 2020
Page 2

        However, from the outset of this lawsuit Telegram understood, or should have understood,
that the scope of the Application reached “any person or entity.” Thus, though styled as a request
for “clarity,” Telegram’s request is really a motion for reconsideration in disguise. Under Local
Rule 6.3, such motions are “not an opportunity for a losing party to advance new arguments to
supplant those that failed in the prior briefing of the issue.” Grabin v. Marymount Manhattan
College, No. 12 Civ. 3591, 2014 WL 3639136, at *2 (S.D.N.Y. July 22, 2014) (citation omitted).
Nor may “[a] motion for reconsideration . . . be used as a vehicle for relitigating issues already
decided by the Court.” Id. at *1 (citing omitted). Having not mentioned Morrison in hundreds of
pages of briefing or at oral argument, and having already litigated the applicability of Reg. S—as
well as in order to discourage piecemeal litigation, multiple interlocutory appeals, and preserve
judicial economy—Telegram “cannot assert [this] new argument[] . . . which w[as] not before the
court on the original motion.” Siino v. Bd. of Trust. of the N.Y. City Teachers’ Ret. Sys., No. 08
Civ. 4529 (PKC), 2009 WL 734076, at *2 (S.D.N.Y. Mar. 13, 2009) (citation omitted).

       Even if the Court were to entertain Telegram’s de facto motion for reconsideration,
Morrison does not warrant limiting the scope of the injunction and Telegram’s request should be
summarily denied. Morrison involved so-called “f-cubed” transactions—sales of securities by
non-U.S. issuers to non-U.S. purchasers on non-U.S. markets. Here, the SEC has made a
substantial showing that Telegram is about to engage in an unregistered sale of securities into
United States markets to United States investors, using both foreign and domestic conduit
underwriters, rendering Morrison inapplicable. See, e.g., Order at 40 (“Telegram did not intend
for Grams to come to rest with the 175 Initial Purchasers but to reach the public at large via post-
launch resales by the Initial Purchasers.”).

         Telegram’s attempt to re-litigate the sufficiency of purported proposed restrictions fares no
better—under Morrison or otherwise. The SEC has shown substantial evidence that, from the
outset, Telegram’s contractual prohibition on resales was honored more in the breach than the
observance. Telegram knew that despite its sotto voce admonitions there was an active grey
market for Grams as early as February 2018 (see Dkt. 80, SEC 56.1 at ¶¶ 213-19), and continuing
through at least July 2019 (all while claiming not to know the source of the July 2019 resales, even
though one of the selling agents told Telegram that Space Investments was involved). And, during
the Offering, Telegram paid commissions to foreign brokers to find new investors (id. at ¶¶ 318-
31), those brokers solicited investors in the United States (id. at ¶ 325), and Telegram has no idea
who those brokers solicited, let alone sold to. See, e.g., Ex. A (Hyman Dep. at 89:2-18). Bank
records for Space Investments and Gem Limited, for example, reveal that they received millions of
dollars from investors, including some in the United States, which Space Investments funneled to
Telegram purportedly as payments on its purchase agreements. See, e.g., SEC 56.1 at ¶¶ 133-47;
see also Ex. B. The record contains no evidence that Telegram conducted any “Know Your
Customer” diligence with respect to those investors or knew if they were U.S.-based. In light of
Telegram’s proven ignorance about who currently owns Gram interests, its offer to take now some
of the steps it should have taken before to prevent flow back into the United States is too little, too
late. Too late because Telegram has sold unrestricted Grams to conduits all over the world, some
of whom have already resold their interests—consistent with Telegram’s plan to ensure the widest
distribution of Grams—including to United States investors. And too little because these
restrictions will not enable Telegram to enforce provisions preventing foreign-based underwriters
from selling Grams after they receive them (as some already have even before launch despite
         Case 1:19-cv-09439-PKC Document 230 Filed 03/30/20 Page 3 of 3
Hon. P. Kevin Castel                                                       March 30, 2020
Page 3

contractual prohibitions on doing so), including, but not limited to, by selling them on online
trading platforms on which investors in the United States can buy Grams.

        The SEC respectfully requests that the Court deny Telegram’s attempt to limit the scope of
the injunction.

                                                     Respectfully submitted,


                                                     ____________________
                                                     Jorge G. Tenreiro
cc: Counsel for Defendants (via ECF and email)
